Per Curiam,
We find nothing in this record that requires us to sustain either of the assignments of error. When considered in connection with other parts of the learned trial judge’s charge, and especially in the light of the facts which the testimony tended to prove, the instructions recited in the first and second specifications are substantially correct. The same is true as to his answers to defendants’ points, recited in the remaining three specifications. The description in the deed of February 1865, from Magee, who is admitted to be the common source of title, is so vague and indefinite that it was necessary to resort to other evidence for the purpose of determining the' location of the dividing line between the lots, etc. It thus became a question of fact for the consideration of the jury, under all the testimony; and the case appears to have been submitted to them with substantially adequate and proper instructions.
Judgment affirmed.